Citation Nr: 1022511	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  05-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a left hand 
disorder to include limitation of motion.

2.  Entitlement to an initial compensable rating for the 
service-connected frontal and ethmoidal sinusitis.

3.  Entitlement to an increased initial rating in excess of 
10 percent for the service-connected right acromioclavicular 
joint arthritis (claimed as right shoulder pain, nerves, 
tingling, tendonitis, and scar).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran served on active duty from April 1982 to 
September 2003.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a September 2004 rating decision of the 
RO.  Subsequently, in a November 2006 rating decision, the RO 
assigned an initial evaluation of 10 percent for the service-
connected right acromioclavicular joint arthritis, effective 
on October 1, 2003.

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service connected 
disabilities).  

In a February 2008 decision the Board remanded the case to 
the RO for additional development.   



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The currently demonstrated deformity of the fifth 
metacarpal of the left hand is shown as likely as not to be 
due to a single episode of injury or repetitive trauma 
sustained by the Veteran during his extended period of active 
service.

3.  For the period of the appeal, the service-connected 
sinusitis is shown to have been productive of a disability 
picture that more nearly approximated one consistent with 
three to six non-incapacitating episodes per year 
characterized by headaches, pain and purulence; findings 
suggestive of significant purulent discharge or crusting are 
not demonstrated.  

4.  For the period of the appeal, the service-connected right 
acromioclavicular joint arthritis is shown to have been 
productive of a disability picture manifested by a functional 
loss due to pain that more nearly approximated that of 
limitation of motion of that minor extremity with restriction 
at shoulder level; findings of an actual limitation of 
movement or other restriction of function to below shoulder 
level are not demonstrated.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
left hand disability manifested by a deformity of the fifth 
metacarpal is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).  

2.  The criteria for the assignment of a 10 percent rating, 
but no more for the service-connected sinusitis have been met 
for the period of the appeal.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.97 including Diagnostic Code 
6512 (2009).  

3.  The criteria for the assignment of an initial rating of 
20 percent, but no more for the service-connected right 
acromioclavicular joint arthritis have been met for the 
period of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.31, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5003-5203 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, any defect in the timing or content of the VCAA 
notice is harmless and not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule).  

Prior to the decision on appeal, in an April 2004 letter, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further medical evidence that pertained to the claims.  In a 
March 2006 letter, the RO advised the Veteran of how 
disability ratings and effective dates are assigned.  

The case was thereafter readjudicated in a January 2010 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  Hence, 
the Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
examination records, statements from the Veteran's 
representative, and the Veteran's own statements.  

Additionally, as the Board will discuss, the Veteran was 
afforded VA examinations in December 2009.  The report of 
these examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted the appropriate physical examinations 
and rendered appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record.

The Board therefore concludes that the examination is 
adequate for the purposes of this decision.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.  

As discussed, the VCAA provisions have been considered.  The 
Veteran has been specifically notified of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  He was an 
active participant in the claims process and he responded to 
VA's requests for information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Conway, supra.  As such, there is no 
indication that there is any prejudice to the Veteran in 
considering this matter on the merits.  Id, Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


Analysis

Service Connection Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303.  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) provides that service connection may be 
granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


Service Connection for a Left Hand Disorder

The Veteran asserts that his current left hand dysfunction is 
related to trauma sustained during his extended period of 
active service.

A December 1981 service entrance examination reported a 
history of a fractured left hand with no painful joints.  A 
January 1989 service treatment note indicated that the 
Veteran had suffered trauma to his left hand four to five 
days previously.  The treating physician noted a contusion to 
the left hand, but no fracture was noted on X-ray study.  The 
Veteran was placed on light duty for the two days.  

On his September 2003 separation examination, the Veteran 
noted having a painful shoulder, elbow or wrist and impaired 
use of arms, legs or feet; the examiner noted that the 
Veteran's left wrist was painful at times and that his left 
hand was showing arthritic symptoms.

The Veteran indicated on his March 2004 claim that his left 
hand had suffered trauma and repetitive injury due to his 
profession.  The Veteran's DD Form 214 indicated that his 
military occupations included inter alia Master EOD 
Technical/Parachutist, Diver, and Small Arms Marksmanship 
Instructor.

During a June 2004 VA examination, the Veteran reported 
having wrist pain with flexion and extension, as well as any 
kind of heavy gripping.  He had slight discomfort of the left 
distal radioulnar joint with resisted flexion as well as 
restricted extension of the wrist.  

The examiner noted a full range of motion with all MCP, PIP, 
and DIP joints of the left hand and normal sensation to light 
touch in the upper extremities.  The Veteran was noted to be 
left handed

During a February 2005 QTC examination for VA, the Veteran 
reported that his left wrist was weaker than the right, that 
he had a weak grip, and that his writing, holding, and 
carrying were impaired after more than five minutes.  The X-
ray studies showed no fracture or dislocation, but noted a 
deformed 5th metacarpal which was attributed to a previous 
injury.  

The Veteran's left wrist motion was that of dorsiflexion from 
0 to 65 degrees, palmar flexion from 0 to 75 degrees, radial 
deviation from 0 to 16 degrees, and ulnar deviation from 0 to 
40 degrees.  The examiner noted that the range of motion was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.

During the December 2009 VA examination, the Veteran reported 
having pain and tenderness in the middle of his left hand.  
An X-ray study showed a deformity of the 5th metacarpal bone.  
The examiner noted that the Veteran was being treated with 
Motrin and had no neurological disorder.  

The examiner noted that the Veteran reported had fractured 
his 4th metacarpal bone three times in high school and added 
that he had pain and tenderness in the middle of the left 
hand where he had experienced tenderness, swelling and 
discoloration at the time of the January 1989 injury during 
service.  

The Board notes that, in this case, the Veteran is shown to 
have suffered documented trauma to his left hand and to have 
reported that his duties during service required extensive 
use of his wrists and hands.  

Furthermore, as the Veteran filed his initial claim for a 
left hand disorder immediately after service claiming that he 
had a weak grip, pain and limited range of motion of the left 
hand, the Board finds the evidence to be in relative 
equipoise in showing that the currently diagnosed deformity 
of the fifth metacarpal of the left hand as likely as not is 
due to an injury identified in the record or other trauma 
during his extended period of active service.  

In resolving all reasonable doubt in favor of the Veteran, 
service connection for the left hand disorder is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Increased Rating Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under  38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

To deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 


Schedular rating for Sinusitis

The Veteran asserts that his service-connected sinusitis is 
productive of a compensable level of disability based on 
frequent recurrences.   

Sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Codes 
6510 to 6514.  A 10 percent rating is warranted when there 
are one or two incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

A 30 percent rating is warranted for three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  

A 50 percent rating is warranted following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97.

During the June 2004 VA examination, the Veteran reported 
having symptoms of a stuffy nose, congestion, difficulty in 
breathing, sinus headaches and post nasal drip.  The VA 
examiner diagnosed the Veteran with chronic frontal and 
ethmoidal sinusitis.  The radiology report showed paranasal 
sinuses were normal with findings of mucosal thickening and 
chronic sinusitis.  

During a December 2009 VA examination, the Veteran reported 
having symptoms of nasal congestion, thick nasal secretions, 
persistent bitemporal pressures sensations and post nasal 
drainage at frequent intervals.  VA examiner diagnosed the 
Veteran with sinusitis.

A CT scan revealed minimal mucoperiosteal thickening 
involving the ethmoid air cells, ostiometal complex patent on 
both sides, clear appearing mastoid air cells, and grossly 
unremarkable nasal passages with exception of minimal 
leftward nasal septal deviation.  

The VA examiner noted that, over the years, there had been 
two incapacitating bouts of sinusitis that were treated with 
antibiotics.  The last episode was in 1985, and since that 
time, there have been less severe symptoms that had been 
treated with decongestants both orally and topically as well 
as occasional analgesics.  Finally, the examiner noted that 
the Veteran continued to have persistent bitemporal pressures 
sensations and postnasal drainage at frequent intervals.

In reviewing the entire record, the Board finds that the 
service-connected sinusitis is productive of an overall 
disability picture that more nearly approximates one due to 
three to six episodes of non-incapacitating per year 
manifested by pain, headaches and purulence.  Lacking 
findings consistent with significant purulent discharge or 
crusting, a higher rating is not for application.  

Accordingly, on this record, an increased rating of 10 
percent, but no higher for the service-connected sinusitis is 
warranted for the period of the appeal. 

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).    

In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating, especially in 
this case where the Veteran has not asserted having 
measureable occupational dysfunction or unusual 
manifestations resulting in incapacity that would not be 
anticipated by the established rating standards.  


Schedular rating for Right Acromioclavicular Joint Arthritis

On his March 2004 claim, the Veteran indicated that he had 
severe right shoulder pain and tingling nerves following his 
shoulder surgery.

During a June 2004 VA neurological examination, the Veteran 
reported that he had a bone spur of the right shoulder 
removed in 1993.  His right shoulder tingled if he wore a 
strap over the shoulder.

The VA examiner noted that the scar over the right shoulder 
was well healed and nontender to palpitation.  His strength 
was 5/5.  

The VA examiner noted that the neurologic examination was 
normal, that the old bone spur removal had caused 
intermittent tingling sensation of the right shoulder when he 
wore anything over that area. 

During a June 2004 VA examination, the Veteran demonstrated 
shoulder findings that included those of a mild amount of 
difficulty, 5/5 shoulder strength, no pain with cross body 
adduction, a full range of motion, a negative Hawkins, a 
negative impingement sign, no irritability within the 
shoulder joint, and no tenderness to palpation of his distal 
AC joint.  

The VA examiner diagnosed the Veteran with acromioclaviculer 
joint arthritis, status post distal clavicle excision.  The 
examiner noted that the shoulder condition had somewhat 
resolved and that he had full range of motion with no 
secondary difficulties.

During a QTC examination for the right shoulder, the 
Veteran's flexion was noted to be from 0 to 175 degrees with 
abduction from 0 to 174 degrees, external rotation from 0 to 
85 degrees, and internal rotation from 0 to 85 degrees.  

The examiner also noted no ankylosis or additionally limited 
motion due to pain, fatigue, weakness, lack of endurance or 
incoordination.  He further noted that the six-centimeter, 
linear scar on the right shoulder was not tender.  He also 
noted no disfigurement or ulceration

During a December 2009 VA examination the Veteran 
demonstrated symptoms of pain on motion, tenderness and 
decreased motion.  The X-ray evidence showed an amputation of 
the distal clavicle with widening of the AC joint that was 
consistent with the history of surgery, and a normal 
glenohumeral joint.  No neurological disorder was noted.  

The Veteran's flexion of the shoulder was noted to be from 0 
to 180 degrees with abduction from 0 to 180 degrees, reduced 
internal rotation from 0 to 60 degrees, and external rotation 
from 0 to 90.

Significantly, the VA examiner indicated that the right AC 
joint arthritis had a significant effect on the Veteran's 
usual occupation causing problems with lifting and carrying 
due to pain.  He had not lost any time from work during the 
last twelve month period.

The VA examiner noted that the Veteran had problems with his 
usual daily activities as a result of his right shoulder 
disability.  The severely affected activities included those 
of exercise, sports, travel and driving, and the moderately 
effected activities were chores, recreation and bathing.  His 
shopping, feeding, dressing, toileting and grooming 
activities were not limited.

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Ratings Schedule, the diagnosed condition will be evaluated 
by analogy to closely-related diseases or injuries in which 
not only the functions affected, but the anatomical 
localizations and symptomatology, are closely analogous. 38 
C.F.R. § 4.20.  

The disability has been rated under Diagnostic Code 5010, 
which provides for a 10 percent rating when arthritis due to 
trauma is substantiated by X-ray findings.

Under Diagnostic Code 5201, limitation of motion of the arm, 
a 20 percent rating is assigned when there is limitation of 
motion of the major arm at shoulder level.  A 30 percent 
rating is warranted when there is limitation of motion of the 
major arm midway between the side and shoulder level.

A 40 percent disability evaluation is warranted when there is 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).

Diagnostic Code 5203 provides that malunion of the clavicle 
or scapula, or nonunion without loose movement warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2009).

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2009).

The Board recognizes in this case that pain or weakness may 
result in additional functional limitation and identifies the 
Veteran's subjective complaints of right shoulder pain with 
activity service.  

In considering the likely limitation of function due to such 
factors as weakened movement, excess fatigability and 
incoordination and the reported normal pain level as well as 
that during flare-ups or following repeated use, the Board 
finds that the service-connected right shoulder disability 
picture more nearly approximates that of limitation of motion 
of the Veteran's minor arm with overall restriction to 
shoulder level.  
 
Clearly, given the identified movement of the shoulder, a 
higher rating based on actual limitation or due to 
demonstrated restriction due to pain below the level of the 
shoulder is not warranted or even suggested in this case.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation is at issue, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

In this case, the medical evidence of record does show that 
the service-connected right acromioclavicular joint arthritis 
disability has essentially remained the same since the 
Veteran filed his initial claim shortly service.   

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, an increased rating of 20 percent, but not 
higher for the service-connected right shoulder disability is 
assigned.  

Finally, on this record, the service-connected right 
disability picture is not shown to be exceptional or unusual 
as to warrant a referral for extraschedular consideration for 
the purpose of assigning a higher rating.   




ORDER

Service connection for a left hand disability manifested by 
deformity of the fifth metacarpal is granted

An increased initial rating of 10 percent but not higher for 
the service-connected frontal and ethmoidal sinusitis is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.

An increased initial rating of 20 percent, but not higher for 
the service-connected right acromioclavicular joint arthritis 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


